PER CURIAM:
Claimant, Gayle Dingess, a resident of Lake, Boone County, West Virginia, brought this action to recover damages to her vehicle which occurred on February 15,1993, when her vehicle struck a hole in County Route 7. Claimant’s 1993 Ford Probe sustained damages in the amount of $982.00; however, claimant’s insurance paid for the damages with the exception of claimant’s deductible in the amount of $100.00, the amount of this claim.
The evidence adduced at the hearing established that claimant was driving her vehicle from Logan to Madison on County Route 7 at approximately 8:30 p.m. She was driving at approximately 35 miles per hour when her vehicle struck a large hole in the surface of the road. She described the hole as being 20 inches wide, 28 inches long, and 17 inches deep. She was unable to *35see the hole prior to coming upon it, even though there were no vehicles in front of her; however, there was oncoming traffic. Claimant was unfamiliar with this road, as she did not travel it frequently. She was returning from a football game held at Logan Junior High School.
The Logan County Maintenance Supervisor for respondent, Hobart Adkins, testified that he was unaware of the existence of this particular hole in the road. He indicated that he was not personally aware of any complaints reported to the Logan County headquarters regarding this section of County Route 7. He also stated that the substation garage in Chapmanville may have received complaints about this particular hole, but any complaints were not relayed to him.
After reviewing the evidence in this claim, this Court is of the opinion that a hole of these dimensions, particularly seventeen (17) inches deep, could not have developed over a short period of time. Respondent should have been aware of the existence of the defect in the road. The Court is of the opinion that respondent had constructive notice of the defect and failed to repair or warn traveling public. The negligence on the part of the respondent was the proximate cause of the damages which occurred to claimant’s vehicle.
In accordance with the findings stated herein above, this Court makes an award to the claimant in the amount of $100.00.
Award of $100.00.